         Case 2:20-cv-04537-CSMW Document 19 Filed 08/20/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARSELINO CANDELARIA,                                :                          CIVIL ACTION
                    Plaintiff                        :
               v.                                    :
KILOLO KIJAKAZI,                                     :
Acting Commissioner of the                           :
Social Security Administration,                      :
                     Defendant                       :                          NO. 20-4537

                                              MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                           August 20, 2021

         Marselino Candelaria (“Plaintiff”), seeks judicial review, pursuant to 42 U.S.C. § 405(g),

of the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”). In 2012, the Commissioner determined that Plaintiff was disabled under Title

XVI of the Social Security Act, as of July 2010. In 2018, the Commissioner reevaluated Plaintiff’s

disability award and concluded that, as of February 2018, Plaintiff was no longer disabled.

Plaintiff has filed a brief in support of his request for review of the Commissioner’s decision to

end his disability benefits, the Commissioner has responded to it, and Plaintiff has filed a reply

brief. This court finds that the Commissioner’s final decision is supported by substantial evidence.

                                   I.       PROCEDURAL HISTORY 1

         In 2010, Plaintiff applied for Supplemental Security Income (“SSI”), alleging disability

since July 2010 because of blindness in his left eye, diabetes, high cholesterol, and lower back

pain. Pl. Br. at 2. In an August 15, 2012 decision, Plaintiff was found to be disabled, as of July

20, 2010, because of blindness in his left eye and poor vision in his right eye. R. 17-18. On



1
  The court has reviewed and considered the following documents in analyzing this case: Plaintiff’s Brief and
Statement of Issues in Support of Request for Review (“Pl. Br.”), Defendant’s Response thereto (“Resp.”), Plaintiff’s
Reply thereto (“Reply”), and the administrative record (“R.”).
         Case 2:20-cv-04537-CSMW Document 19 Filed 08/20/21 Page 2 of 7




February 2, 2018, it was determined that, as of February 1, 2018, Plaintiff was no longer disabled.

R. 17. This decision was upheld upon reconsideration and after a hearing before a state agency

disability hearing officer. Id. Plaintiff then sought review from an administrative law judge.

        On October 29, 2019, Plaintiff appeared before Robert J. Ryan, Administrative Law Judge

(“the ALJ”). R. 17. Plaintiff, represented by a non-attorney, and Vocational Expert Rabia A.

Rosen (“the VE”) testified at the hearing. Id. On November 25, 2019, the ALJ, using the

sequential evaluation process for revaluation of disability, 2 issued a decision finding that, as of

February 1, 2018, Plaintiff was no longer disabled. R. 17-24. The Appeals Council denied

Plaintiff’s request for review, on July 20, 2020, making the ALJ’s findings the final determination




2
 The Social Security Regulations provide the following seven-step sequential evaluation for determining whether or
not a disabled claimant remains disabled:

                 1. The SSA must determine if the claimant meets or medically equals a listed
                 impairment. Otherwise, proceed to Step 2. See 20 C.F.R. § 416.994(b)(5)(i).

                 2. The SSA must determine if medical improvement has occurred. See 20 C.F.R.
                 § 416.994(b)(5)(ii). If it has, proceed to step three; if not, proceed to step four.

                 3. The SSA must determine if medical improvement relates to the ability to work.
                 See 20 C.F.R. § 416.994(b)(5)(iii). It is does, proceed to step five.

                 4. The SSA must determine if an exception to medical improvement applies. See
                 20 C.F.R. § 416.994(b)(5)(iv). There are two groups of exceptions. See 20 C.F.R.
                 § 416.994(b)(3), (b)(4). If the first group applies, proceed to step five; if the
                 second group applies, the claimant’s disability ends; if none apply, the claimant’s
                 disability continues.

                 5. The SSA must determine if all of the claimant’s impairments in combination
                 are severe. See 20 C.F.R. § 416.9(b)(5)(v). If they are, proceed to step six; if not,
                 the claimant is no longer disabled.

                 6. The SSA must evaluate the claimant’s residual functional capacity and
                 determine if he or she can perform any past relevant work. See 20 C.F.R. §
                 416.994(b)(5)(vi). If the claimant can perform any past relevant work, he or she
                 is no longer disabled. If the claimant cannot, proceed to the final step.

                 7. The SSA must determine, based upon the claimant’s age, education, work
                 experience and residual functional capacity, if there is work the claimant can
                 perform. See 20 C.F.R. § 416.994(b)(5)(vii). If there is other work, the claimant
                 is no longer disabled; if there is not, disability continues.

                                                     2
          Case 2:20-cv-04537-CSMW Document 19 Filed 08/20/21 Page 3 of 7




of the Commissioner. R. 1-3. Now, Plaintiff, seeks judicial review in this court; the parties have

consented to the undersigned’s jurisdiction pursuant to 28 U.S.C. § 636(c).

                                              II.      DISCUSSION

A.       The Parties’ Contentions

         Plaintiff argues that the ALJ committed three reversible errors: (1) ignoring evidence that

Plaintiff could not perform the three jobs the VE had identified; (2) failing to recognize the

discrepancy between the VE’s testimony that Plaintiff could perform the three identified jobs and

the requirements for those jobs contained in the Dictionary of Occupational Titles (“DOT”); and

(3) failing to consider Plaintiff’s impairments in combination and failing to obtain additional

consultative medical examinations. 3 Pl. Br. at 8-17. The Commissioner responds that the ALJ’s

decision should be affirmed. Resp. at 3-11. This court finds that the ALJ’s decision is supported

by substantial evidence.

B.       Standard of Review

         Judicial review of the Commissioner’s final decision is as follows. The Commissioner’s

findings of fact will not be disturbed, if they are supported by substantial evidence. Poulos v.

Comm’r of Soc. Sec., 474 F.3d 88, 91 (3d Cir. 2007); Schaudeck v. Comm’r of Soc. Sec. Admin.,

181 F.3d 429, 431 (3d Cir. 1999). Substantial evidence is not “a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal quotation

omitted). While it is more than a mere scintilla of evidence, Biestek v. Berryhill, 139 S. Ct. 1148,


3
  Plaintiff’s first two arguments are related and will be considered together. He argues that the ALJ failed to recognize
that, on direct and cross-examination, the VE provided answers which indicated that Plaintiff could not actually
perform the requirements of the three jobs the VE had initially identified on direct-examination. According to
Plaintiff, this discrepancy is also apparent based upon the three jobs’ description in the DOT. Because the ALJ did
not comprehend the significance of the VE’s additional direct and cross-examination testimony, the ALJ never asked
the VE to resolve the conflict that arose both between her initial testimony and her later testimony or between her
initial testimony and the DOT.

                                                       3
          Case 2:20-cv-04537-CSMW Document 19 Filed 08/20/21 Page 4 of 7




1154 (2019), it may amount to less than an evidentiary preponderance. Fargnoli v. Massanari,

247 F.3d 34, 38 (3d Cir. 2001); Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988). Overall,

this test is deferential to the ALJ and the court should affirm the ALJ’s findings of fact that are

supported by substantial evidence, even when the court, acting de novo, might have reached a

different conclusion. Monsour Medical Center v. Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986),

cert. denied, 482 U.S. 905 (1987). Indeed, the court is not permitted to weigh the record evidence

itself. Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). By contrast, the Commissioner’s

legal conclusions are subject to de novo review. Poulos, 474 F.3d at 91; Schaudeck, 181 F.3d at

431.

C.       The ALJ Properly Determined that Plaintiff Could Perform the Jobs the VE
         Identified

         Plaintiff argues that the ALJ failed to resolve a potential conflict between the three jobs the

VE identified and the DOT; this alleged conflict arose during direct and cross-examination of the

VE and the ALJ failed to recognize it. Pl. Br. at 8-15. This court finds that the ALJ declined to

accept the limitations that would have given rise to the potential conflict Plaintiff has identified

and the ALJ’s conclusion concerning those limitations is supported by substantial evidence.

Hence, there was no conflict and no duty to resolve it.

         On direct-examination, the VE testified that an individual of Plaintiff’s age, education,

work experience and residual functional capacity (“RFC”), 4 could perform the jobs of: (1) laborer,

salvage (DOT number 929.687-022); (2) industrial cleaner (DOT number 381.687-018); and (3)

laborer, laundry (DOT number 361.687-018). R. 60. In addition, the VE stated that all three jobs

required good depth perception. R. 60. On cross-examination, the VE repeated her testimony that


4
 The RFC the ALJ posed to the VE was for medium work, no work at unprotected heights or near unguarded, moving
machinery, no operation of a motor vehicle, no work that is requires reading written material, and no use of a computer
screen. R. 59.

                                                      4
          Case 2:20-cv-04537-CSMW Document 19 Filed 08/20/21 Page 5 of 7




all three jobs require good depth perception, R. 62; she also testified that none of the jobs could be

performed if the worker needed to use a cane. R. 62-63.

         In his opening brief, Plaintiff presents arguments that rely upon the requirements for the

three jobs, as described in the DOT. With respect to the industrial cleaner and laundry laborer

position, the DOT descriptions indicate that the jobs may require working near moving machinery

or operating machinery to move objects. Pl. Br. at 10. As to the labor salvage position, Plaintiff

argues that the job’s duties involve sorting refuse, which, necessarily, requires good depth

perception. Id. at 11.

         Plaintiff’s complaint about a discrepancy between the VE’s testimony and the three jobs

she identified concerns the VE’s testimony that all three jobs require good depth perception and

preclude use of a cane. However, the ALJ’s RFC assessment does not state that Plaintiff has poor

depth perception or requires a cane, points which Plaintiff ignores. 5 The ALJ’s RFC assessment

need only include the impairments she finds to be credibly established in the record. Rutherford,

399 F.3d at 555. Since the ALJ did not find that these limitations were credibly established, she

was not required to include them in her RFC, which defeats Plaintiff’s argument.

         Next, Plaintiff contends that the industrial cleaner and laundry laborer jobs may require

being around moving machinery or operating machinery to move objects. However, the ALJ’s

RFC assessment specifically excludes being around moving machinery or operating a motor

vehicle. R. 59. Because these limitations were included in the hypothetical question posed to the

VE, this court understands that the VE’s answer only included the number of jobs in each of the



5
  In his Reply, Plaintiff ignores the ALJ’s depth perception conclusion, but suggests that the ALJ failed to properly
discount his use of a cane. Reply at 3. However, Plaintiff concedes that the ALJ cited Plaintiff’s admission that a
cane was not prescribed by any doctor and that his physical examinations showed no muscle atrophy. Id. (citing R.
22). While this is not an overwhelming amount of evidence to support the ALJ’s conclusion that Plaintiff did not
require a cane, the substantial evidence test does not require a great deal of evidence. Biestek, 139 S. Ct. at 1154. The
evidence the ALJ cites is accurate and is substantial under the governing standard.

                                                       5
        Case 2:20-cv-04537-CSMW Document 19 Filed 08/20/21 Page 6 of 7




three job titles that would accommodate these limitations. Hence, there is no conflict with the

DOT.

D.     The ALJ did Consider Plaintiff’s Impairments in Combination and Properly
       Declined to Order Additional Consultative Examinations

       Plaintiff argues that the ALJ failed to evaluate how his hypertension, transient ischemic

attacks (“TIAs”), diabetes and visual impairments combined to limit his ability to work. Pl. Br. at

16. He also argues that the ALJ should have ordered additional consultative examinations in order

to evaluate Plaintiff’s exertional limits and whether he suffers from retinal dystrophy. Pl. Br. at

16-17. These arguments lack merit.

       Plaintiff cannot prevail on his first argument. First, the ALJ extensively considered

Plaintiff’s visual impairment, which no longer meets a listing, R. 19, and included RFC limitations,

based upon that impairment. R. 20. Next, the ALJ found that Plaintiff’s diabetes was not severe

and did not significantly impact his ability to work. R. 19. He also expressly considered all of

Plaintiff’s impairments in combination when determining if Plaintiff met or equaled a listed

impairment. R. 19. The ALJ further stated that he was considering all of Plaintiff’s medically

determinable impairments when evaluating his RFC. R. 20. Additionally, the ALJ noted that,

when Plaintiff was hospitalized for TIA on March 1-2, 2018, he had no focal neurological deficits.

R. 21 (citing Ex. B11F). Dr. Abraham Sheer, a neurologist, examined Plaintiff on March 2, 2018

and confirmed this fact. R. 595. Plaintiff identifies no other evidence in the record that would

suggest his March 1, 2018 TIA has recurred or caused any functional limitations. Contrariwise,

the hospital records indicate that Plaintiff’s TIA symptom (left arm weakness) had resolved by the

time he arrived in the emergency room. R. 580-81. Absent such evidence, it is not necessary to

remand this case for further consideration of Plaintiff’s TIA. See Rutherford, 399 F.3d at 555. In

short, the ALJ expressly considered hypertension, diabetes and visual impairments in combination.

                                             6
        Case 2:20-cv-04537-CSMW Document 19 Filed 08/20/21 Page 7 of 7




Plaintiff advances no record evidence to conclude that his TIA caused additional functional

limitation. Hence, there is no basis to find error.

       Plaintiff’s last argument also lacks merit. It is well-settled that an ALJ does not need to

identify a specific item of medical evidence to substantiate each component of his RFC assessment.

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 362 (3d Cir. 2011). Hence, the ALJ was not

required to obtain a consultative examination specifically to evaluate Plaintiff’s exertional

limitations. Furthermore, Plaintiff has not explained how a confirmed diagnosis of retinal

dystrophy would have affected the outcome of his case. Absent that, any error would be harmless

and not require a remand. See Rutherford, 399 F.3d at 553, 556.

       An implementing Order and Judgement Order follow.




                                              7
